Citation Nr: 1419194	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  07-01 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for left shoulder impingement syndrome, with acromioclavicular arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to April 1993 and from June 2004 to November 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).


FINDING OF FACT

Left shoulder impingement syndrome, with acromioclavicular arthritis, is manifested by pain, tenderness, weakness, functional limitation, and limitation of left arm motion at shoulder level.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for left shoulder impingement syndrome, with acromioclavicular arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5201 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

The Veteran's claim of entitlement to initial increased evaluation for left shoulder impingement syndrome, with acromioclavicular arthritis, arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  

The duty to assist the Veteran has been satisfied in this case.  VA has obtained the Veteran's service treatment records, and VA outpatient and inpatient treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded multiple VA examinations in December 2005, November 2010, December 2012, and August 2013 that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the VA examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of Veteran's service-connected left shoulder disability during the appeal period.  Id.  

The Veteran's claim was previously before the Board in October 2010, November 2012, and May 2013 and remanded for additional evidentiary development, to include obtaining any outstanding VA treatment records as well as affording the Veteran a VA examination.  Thus, the Board finds substantial compliance with the October 2010, November 2012, and May 2013 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Historically, the Veteran filed claims for entitlement to service connection for a left shoulder condition and a cervical condition with left upper extremity nerve involvement in November 2005.  In an April 2006 rating decision, the RO granted service connection for left shoulder strain and assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5304, effective November 16, 2005.  The RO also granted service connection for ulnar compressive neuropathy at the left elbow with numbness of the 4th and 5th digits and assigned a 10 percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8516, effective November 16, 2005.  The Veteran filed a timely notice of disagreement in August 2006, in which he objected to the initially assigned 10 percent evaluation assigned to his left shoulder disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Thereafter, in a March 2007 rating decision, the RO recharacterized the Veteran's service-connected left shoulder disability as left shoulder impingement syndrome, with acromioclavicular arthritis, and increased the evaluation to 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5201, effective November 16, 2005.  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and therefore the additional assignment of benefits is not considered to have resolved that claim.  AB v. Brown, 6 Vet. App. 35 (1993).  The hyphenated diagnostic code in this case indicates that traumatic arthritis, under Diagnostic Code 5010, was the service-connected disability, and limitation of arm motion, under Diagnostic Code 5201, was a residual condition.  38 C.F.R. §§ 4.27, 4.71a (2013). 

The Veteran continued to disagree with the assigned evaluation and filed a substantive appeal to the Board in November 2006.  In October 2007, the Veteran submitted evidence showing that he underwent left shoulder scope superior labrum from anterior to posterior repair on October 2, 2007.  As a result, in February 2008, the RO assigned a temporary evaluation of 100 percent effective October 2, 2007, based on surgical or other treatment necessitating convalescence.  An evaluation of 20 percent was then reinstated effective from January 1, 2008. 

In October 2010, November 2012, and May 2013, the Board remanded this matter for additional development, to include obtaining VA examinations and updated VA treatment records.  After issuing a supplemental statement of the case in August 2013, this matter was returned to the Board for adjudication.

Service treatment records detailed that the Veteran injured his left shoulder during service in August 2005.

A November 2005 VA treatment record listed an assessment of shoulder pain with trapezius spasm.  On physical examination, the Veteran's left shoulder was slightly elevated when compared to the right side.  Intact sensation throughout the entire left upper extremity was noted.  Range of motion was significantly diminished in the left shoulder on abduction and forward flexion due to pain, as well as on external and internal rotation compared to the right side.  Drop arm testing revealed intact strength but caused discomfort, and impingement reinforcement also caused pain.  Direct palpation of the shoulder revealed significant tenderness in the trapezius area, as well as into the deltoid and acromioclavicular joint, radiating into the posterior aspect of the shoulder.

In a December 2005 VA joints examination report, the Veteran complained of sustaining a left shoulder injury in Iraq during service when he was trapped in between two steel buildings.  He reported seeing the medic three times with no x-rays but was provided with Motrin.  Once he returned to Fort Dix, an x-ray of the left shoulder was negative.  The Veteran indicated that since the injury, he had weakness of the left shoulder and arm and intermittent stiffness, but no joint instability.  The Veteran's left shoulder pain was noted to be constant, averaging 5 to 6 out of a scale of 10 and achy in nature; increased by lifting pushing, pulling, and overhead activity; and decreased by rest and putting his arm by his torso.  It was noted that the Veteran had no left shoulder surgery, physical therapy, injections, or sling, as well as took no medications for the left shoulder.  The Veteran was independent in activities of living, as well as ambulatory without daily assistive device.  He was indicated to be working full time as a truck driver.

On physical examination, there was evidence of tenderness and pain, with increased spasms and tenderness of the muscles of the shoulder girdle and diffuse distribution including pectoral's major and minor, teres minor, trapezius, levator scapulae, rhomboid, supraspinatus, and infraspinatus.  The Veteran also exhibited marked tenderness of the left acromioclavicular joint and the sternoclavicular joint, as well as the clavicle and the bicipital groove.  It was noted that he had a painful arc on the left between 90 and 180 degrees of abduction.  Additional findings were listed as "positive empty can sign" and negative apprehension test.  Deep tendon reflexes were 2+ and symmetric for biceps, triceps, and brachial radialis.  Motor examination revealed normal bulk and tone, with full strength proximally and distally in both upper extremities.  Active range of motion of the left shoulder revealed findings of abduction to 180 degrees, with pain between 90 and 180 degrees; flexion to 180, with pain between 120 and 180 degrees; external rotation to 90 degrees, with pain between 85 and 90 degrees; and internal rotation to 90 degrees, without pain.  Following repetitive motion testing, the examiner noted that there was a decreased range of motion of 15 degrees to 155 degrees for left shoulder abduction.  The examiner then diagnosed left shoulder strain and mild fascia pain syndrome.  A November 2005 x-ray of left shoulder was negative.

VA treatment records dated from December 2005 to September 2006 revealed findings of left shoulder pain.  A January 2006 VA treatment record reflected an assessment of left shoulder pain.  On physical examination, the Veteran had intact sensation in the upper extremities equally preserved, bilaterally; limited range of motion testing in the left shoulder due to discomfort; significant increase of pain with overhead movement of the left arm; normal drop arm testing; and no increased pain on palpation or during impingement reinforcement testing.  In a July 2006 VA orthopedics consult, the examiner noted that the Veteran's left shoulder exhibited an impingement sign at 80 degrees of abduction or forward flexion.  It was noted that when his left shoulder was passively forward flexed to 90 degrees and then internally rotated, it caused increased left shoulder pain.  The examiner diagnosed left shoulder impingement syndrome.  A July 2006 VA left shoulder x-ray report revealed negative findings.

An August 2006 VA neurosurgery clinic note detailed that the Veteran was awaiting left acromioplasty.  An additional August 2006 initial evaluation note for physical therapy showed the Veteran presented with left shoulder pain, which worsened with use in his daily job.  On physical examination, the Veteran had significantly limited range of motion in shoulder abduction and flexion due to pain; mild weakness throughout the left shoulder; and acute impingement and tendonitis.  Active range of motion findings for left shoulder showed flexion and abduction limited to about 85 degrees.  The examiner highlighted that pain appeared to be affecting both the strength and range of motion of the left shoulder.

In VA treatment records dated in October and December 2006, the Veteran complained of complex left upper extremity pain, including left shoulder pain.  Physical examination findings were listed as no apparent distress; no shoulder or hand atrophy; and pain with overhead movements.  Range of motion findings for the left shoulder were listed as abduction to 95 degrees; flexion to 100 degrees; external rotation to 60 degrees; and internal rotation to back peak torque, with significant pain, decreased sensation of the axillary and ulnar distribution, full strength, equivocal impingement signs, and tenderness to palpation of acromioclavicular and subacromial.  Left shoulder magnetic resonance imaging scan findings showed no rotator cuff tear, acromioclavicular arthritis with compression of supraspinatus nongad but possible superior labral anterior-posterior tear.  The examiner listed an assessment of complex left shoulder pain with possible neurogenic cause, likely impingement component, and possible superior labral anterior-posterior tear.

VA treatment records dated in October 2007 revealed the Veteran underwent left shoulder arthroscopic superior labral repair; left shoulder arthroscopic subacromial decompression with bony acromioplasty; and left shoulder arthroscopic distal clavicle excision.  Postoperative diagnoses were listed as left shoulder symptomatic acromioclavicular joint osteoarthritis, left shoulder superior labral tear, and subacromial bursitis.  In a December 2007 VA orthopedic resident note, the examiner noted that the Veteran was two months status post arthroscopic decompression, distal clavicle excision, and labral repair, with full strength and arthroscopy portals healed.  Left shoulder range of motion findings were listed as flexion to 170 degrees, abduction to 165 degrees, and external rotation to 30 degrees,

In an April 2009 VA primary care note, the examiner indicated that the Veteran's motor function was normal and that there was no weakness or atrophy to any of the muscles of the left upper extremity.

In a November 2010 VA joints examination report, the Veteran stated that the left shoulder became sore with less activity now than a few years ago.  He also noted decreased power in the left shoulder region.  The Veteran complained of a low level of discomfort in the left shoulder all the time of 1 or 2 out of a scale of 10.  He described using his right arm to do certain tasks and having increased pain and weakness in his left shoulder with weight-bearing and physical activity.  The Veteran reported no flare-ups but that he had to adjust his actions in order to deal with his left shoulder to complete various tasks at work.  On physical examination, the left shoulder had four well-healed surgical scars, as well as point tenderness along superior aspect of subacromial space along bony prominence to direct palpation.  There was no effusion, edema, redness, heat, inflammation, abnormal movement, instability, guarding of movement, or deformity.  Additional findings were listed as full strength; left upper arm tightness on thumbs down testing; and negative impingement and instability testing.   

Left shoulder range of motion findings were listed as flexion to 110 degrees, with painful motion beginning at 110 degrees; abduction to 90 degrees, with painful motion beginning at 90 degrees; internal rotation to 90 degrees, with painful motion beginning at 90 degrees; and external rotation to 50 degrees.  The examiner indicated that there were no additional functional limitations of the left shoulder joint, including no additional loss of range of motion during flare-ups or secondary to repetitive use of the joint, painful motion, weakness, excessive fatigability, lack of endurance, or incoordination.  The examiner then diagnosed left shoulder impingement syndrome with acromioclavicular arthritis.  The November 2010 x-ray findings of a slightly widened acromioclavicular joint were noted by the examiner as consistent with recent surgical procedure of resection of distal clavicle and an acromioplasty, as those findings would represent expected postoperative change, with removal of bone from that joint region.  The examiner noted that the Veteran continued to be employed as a truck driver and was able to perform substantially gainful employment. 

In a December 2012 VA examination report, the examiner listed a diagnosis of left shoulder impingement with acromioclavicular arthritis, status post superior labral anterior-posterior tear repair and distal clavicle excision.  It was noted that the Veteran's left shoulder had been stable since his last VA examination.  The shoulder was almost constantly painful in the superior aspect, with a dull pain.  The Veteran reported feeling a pull inferior to the shoulder when abducting the shoulder; lost strength in the left shoulder with increased use of his right arm/shoulder; exacerbation of shoulder pain when he laying on shoulder; and weakness and pain in his left shoulder.  The Veteran reported that flare-ups impacted the function of his shoulder and/or arm and that he had to find other ways of doing tasks when he could not move his shoulder.  

On examination, left shoulder range of motion findings were listed as flexion to 150 degrees, with painful motion beginning at 145 degrees, and abduction to 115 degrees, with painful motion beginning at 100 degrees.  After three repetitions, left shoulder flexion was to 145 degrees and left shoulder abduction was to 100 degrees.  The examiner noted that the Veteran's left shoulder internal rotation was limited to 75 degrees and external rotation was limited to 90 degrees.  The examiner commented that repetitive range of motion was tested after muscle testing of flexion and abduction was performed.  The Veteran's abduction was weaker on the left than the right, although still exhibiting full strength.  The Veteran's left hand was mildly swollen after performing repetitive range of motion on the left shoulder.

The examiner indicated that the Veteran had additional limitation in range of motion of the shoulder and arm following repetitive use testing, as well as functional loss and/or functional impairment of the shoulder and arm, to include less movement than normal, weakened movement, excess fatigability, and pain on movement.  The examiner also noted that there was localized tenderness or pain on palpation of joints/soft tissue/biceps tendon, as well as guarding of the left shoulder.  Additional findings were noted as full strength; no ankylosis or recurrent dislocation/subluxation of the glenohumeral/scapulohumeral joint; history of mechanical symptoms such as clicking, catching, etc., in the left shoulder; status post resection of left distal clavicle; and residual signs and/or symptoms due to arthroscopic or other left shoulder surgery, to include pain and mild weakness.  Left shoulder surgical scars were identified as being five well-healed one by one centimeter (cm) scars, two anterior to shoulder, one superior, and two inferior to shoulder, but were not found to be painful, unstable, or to cover a total area greater than 39 square cm/6 square inches.  A December 2012 left shoulder x-ray report revealed findings suggestive of old healed fracture of the left clavicle as well as mild widening of the left acromioclavicular joint space, which could be due to ligamentous laxity or injury.  The examiner indicated that the Veteran's shoulder condition impacted his ability to work, as he has to do things differently and takes more time to do things.  It was noted that lifting and chaining things down at work caused throbbing pain in the left shoulder/anterior superior arm until the Veteran rested it for about 30 to 45 minutes.  

In an August 2013 VA examination report, the examiner diagnosed left shoulder impingement with acromioclavicular arthritis, status post superior labral anterior-posterior tear repair and distal clavicle excision, noting review of the Veteran's entire paper and electronic files.  The Veteran reported that there was no change in his left shoulder disability since the last examination.  He complained of pain, lack of endurance, and weakness but denied any stiffness, deformity, instability or giving way, locking, effusion, episodes of dislocation or subluxation, swelling, heat, tenderness, redness, or drainage.  It was noted that the lack of endurance and weakness related to times he needed to work overhead.  The Veteran described dull aching pain in the area of the acromioclavicular joint down to the upper deltoid, rated as 1 or 2 on a scale of 10 on a daily basis with flaring to 5 or 6 on a scale of 10 every month lasting two days.  Precipitating factors were listed as working overhead, and holding things out and away from the body while alleviating factors were noted to be rest and ice.  However, the Veteran reported a flare-up did not impact function, as he just changed how he did things.  During periods of a flare-up, the Veteran reported functional impairment was due to pain.  He indicated that he drove a truck.

The Veteran reported that flare-ups impacted the function of the shoulder and/or arm, as he has to give his shoulder "a little help up" but usually it would only go to 110 degrees.  On examination, left shoulder range of motion findings were listed as flexion to 145 degrees, with painful motion beginning at 110 degrees, and abduction to 110 degrees, with painful motion beginning at 90 degrees.  After three repetitions, left shoulder flexion was limited to 110 degrees, and left shoulder abduction was limited to 100 degrees.  Regarding the degrees of additional range of motion loss for the left shoulder during a flare, the examiner specifically opined that it would be the same as reported during left shoulder repetitive-use testing.  Internal rotation was to 75 degrees and external rotation was to 90 degrees, without objective evidence of pain.  Following repetitive motion, the examiner reported that there was no further decrease in range of motion of the left shoulder internal and external rotation for any reason.

The examiner indicated that the Veteran had functional loss and/or functional impairment of the left shoulder and arm, to include less movement than normal and pain on movement.  The examiner also noted that there was localized tenderness or pain on palpation of joints/soft tissue/biceps tendon but no guarding of the left shoulder.  Additional findings were noted as full strength; no ankylosis or recurrent dislocation/subluxation of the glenohumeral/scapulohumeral joint; positive lift-off subscapularis test; no history of mechanical symptoms in the left shoulder; chronic widening of the acromioclavicular joint with resection of distal clavicle; tenderness on palpation of the left acromioclavicular joint; and residual signs and/or symptoms due to arthroscopic or other left shoulder surgery, to include pain and lack of endurance related to times he needs to work overhead.  Surgical scars measuring one cm by 0.2 cm were nontender, well-healed, neither depressed nor raised, freely movable, and stable.  An August 2013 left shoulder x-ray report reflected evidence of an old fracture of the lateral clavicle, with chronic widening of the acromioclavicular joint but no evidence of acute osseous injury.  The examiner then indicated that the Veteran's left shoulder disorder impacted his ability to work, as he would be able to perform infrequent overhead work, lifting or reaching overhead. The examiner also opined that the Veteran's additional limitation of the shoulder disorder was due to pain. 

A distinction is made between major/dominant and minor musculoskeletal groups for rating purposes.  38 C.F.R. § 4.69 (2013).  The evidence of record shows that the Veteran is left hand dominant and his left arm is designated as his major arm for the purposes of this decision.

Arthritis, due to trauma, substantiated by x-ray findings, is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Code 5201, limitation of motion of the minor or major arm.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201 (2013).  When there is arthritis with limitation of motion, but to a degree which would be noncompensable under a limitation of motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is x-ray evidence of involvement of two or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the minor or major arm to shoulder level warrants a 20 percent evaluation.  Motion to midway between the side and shoulder level warrants a 20 percent evaluation for the minor arm and a 30 percent evaluation for the major arm.  Motion no more than 25 degrees from the side warrants a 30 percent rating for the minor arm and a 40 percent rating for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Normal/full range of motion of the shoulder is forward elevation/flexion to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2013).

Considering the evidence in light of the criteria noted above, the Board finds that at no point during the appeal period did the Veteran's left shoulder symptomatology meet the criteria for a rating in excess of 20 percent.  There is no evidence of ankylosis, arm limitation of motion to midway between the shoulder level and side.  While the Veteran's left shoulder exhibited an impingement sign at 80 degrees of abduction or forward flexion in July 2006, and active range of motion findings for the left shoulder in August 2006 showed forward flexion and abduction limited to about 85 degrees, evidence of record clearly does not show that the Veteran's left arm forward flexion or abduction was measured to be between the shoulder level and side for any distinct time period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In fact, the overwhelming majority of evidence of record dated from 2005 to 2013 showed left shoulder motion measured at shoulder level or above, as left shoulder forward flexion and abduction findings were repeatedly documented from 90 degrees to 180 degrees.  Accordingly, a rating in excess of 20 percent is not warranted based on limitation of motion of the Veteran's service-connected left shoulder.  

The Board further finds that there is no basis for the assignment of a higher rating based on consideration of functional loss of the shoulder.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995).  Evidence reflects that the currently assigned 20 percent rating properly compensates the Veteran for the extent of functional loss resulting from symptoms like painful motion, tenderness, stiffness, upper arm tightness, guarding, lack of endurance, and weakness.  The Board is fully cognizant that the Veteran has consistently reported pain associated with his service-connected left shoulder disability.  His subjective complaints have included pain and functional limitation, especially with working overhead, weight-bearing, and physical activity.  While at points denying flare-ups, the Veteran has also complained of monthly flare-ups lasting two days related to physical activity.  At other times, such as during the December 2005 and December 2012 VA examination reports, the Veteran reported having constant pain.  However, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the medical findings do not show that painful motion or limitation of motion on repetitive use or during flare-ups results in functional loss warranting the assignment of any increased evaluation during the appeal period.  

Moreover, ankylosis of the scapulohumeral joint or impairment of the clavicle, scapula, or humerus related to the Veteran's left shoulder residuals have not been shown.  Consequently, assignment of a higher or separate ratings under alternative rating criteria during the appeal period is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2013).

Based on the foregoing discussion, the Board finds that there is no basis for assignment of an initial evaluation in excess of 20 percent for the Veteran's service-connected left shoulder disability during the entire appeal period.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left shoulder, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected left shoulder varied to such an extent that a rating greater or less than 30 percent would be warranted.  Fenderson, 12 Vet. App. at 126.

In this case, the Veteran's statements are competent evidence to report his increased left shoulder symptoms because this requires only personal knowledge as it comes to him through his senses.  However, the more probative evidence of record does not indicate that the assignment of an increased evaluation is warranted based on the criteria in the Rating Schedule.  In so finding, the Board weighed the lay and medical evidence and finds more probative the medical findings specifically addressing the criteria needed for an increased rating rendered by medical professionals given their expertise in evaluating musculoskeletal disorders.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture in this case is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected left shoulder disability is evaluated under the rating criteria for limitation of arm motion pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's left shoulder disability.  Id.  The rating assigned is warranted for limitation of arm motion at shoulder level, and increase is available under Diagnostic Codes 5200 - 5203 if further limitation of motion or other manifestations of the left shoulder disability are shown.  These diagnostic criteria fully and adequately describe the severity and symptomatology exhibited by the Veteran's left shoulder.  The Veteran's left shoulder impingement syndrome, with acromioclavicular arthritis, is manifested by pain, tenderness, weakness, functional limitation, and limitation of left arm motion at shoulder level.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 20 percent disability rating assigned for the left major shoulder.  The criteria for a 20 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's left shoulder claim for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010-5201; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as discussed above, the preponderance of the evidence is against the assignment of an initial evaluation in excess of 20 percent for left shoulder impingement syndrome, with acromioclavicular arthritis, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 20 percent for left shoulder impingement syndrome, with acromioclavicular arthritis, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


